Citation Nr: 0111425	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-20 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Whether a substantive appeal relative to the veteran's claim 
for service connection for chronic fatigue, various 
undiagnosed illnesses and a mental disorder was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel



INTRODUCTION

The veteran had active military service, in pertinent part, 
from November 1990 to May 1991, including service in the 
Southwest Asia theater of operations (SWA) from January 1991 
to May 1991.

This appeal arises from a June 1999 determination by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Sioux Falls, South Dakota, that the 
time limit for the veteran to file a substantive appeal on 
the issues noted above had expired.


FINDINGS OF FACT

1.  Rating decisions dated in November 1994 and June 1995, by 
the Sioux Falls M&ROC and the VA Regional Office (RO) in 
Louisville, Kentucky, respectively, denied service connection 
for conditions including post-traumatic stress disorder 
(PTSD), "Persian gulf syndrome," fatigue, headaches, joint 
and muscle pain, sleep disturbances, skin rash, diarrhea, 
mood changes, memory loss and speech impairment; notice of 
these rating decisions, including an explanation of appellate 
rights, was properly mailed to the veteran and notices of 
disagreement were timely filed in each instance.

2.  A statement of the case (SOC) with respect to the 
November 1994 rating decision was mailed to the veteran and 
his accredited representative in January 1995; no 
communication was received from the veteran or his 
representative thereafter which could be reasonably construed 
as a substantive appeal of the issues involved or a request 
for extension of time for filing a substantive appeal.

3.  No SOC on the issues involved in the June 1995 rating 
decision was provided to the veteran or his representative.

4.  In a rating decision dated March 31, 1998, the M&ROC 
denied service connection for conditions including chronic 
fatigue, various undiagnosed illnesses and a mental disorder; 
notice of this rating decision, including an explanation of 
his appellate rights, was mailed to the veteran and his 
accredited representative on May 13, 1998.

5.  A notice of disagreement (NOD) with this decision was 
received by the M&ROC on October 19, 1998, and an SOC was 
mailed to the veteran and his accredited representative on 
February 12, 1999.

6.  A letter from United States Senator Tom Daschle, 
inquiring as to the status of the veteran's appeal, was 
mailed on or about May 21, 1999, and is deemed to have been 
received by the M&ROC on that date.

7.  No other communications from the veteran, his accredited 
representative, or any other person or entity acting on his 
behalf were received by the M&ROC between the date of 
issuance of the SOC in February 1999, and the date of receipt 
of Senator Daschle's letter in May 1999.


CONCLUSION OF LAW

A timely substantive appeal was not filed relative to the 
veteran's claim for service connection for chronic fatigue, 
various undiagnosed illnesses and a mental disorder, and his 
appeal was properly closed.  38 U.S.C.A. §§ 1110, 1117, 
5107(b); 5108, 7104(b); 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.156, 3.303, 3.317, 19.29, 19.32, 20.200, 
20.202, 20.300, 20.301, 20.302, 20.303, 20.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1997, the veteran's accredited representative 
submitted various statements and evidence to the M&ROC, and 
requested that that office "Re-Open a Service Connected 
Claim for the Conditions Listed on the VA Form 21-4138 dated 
July 16, 1997."  These included fatigue, headaches, joint 
pain, muscle pain, sleep disturbances (to include night 
sweats, hot flashes and chills), gastrointestinal disorder 
(to include diarrhea, nausea and chills), dry mouth, blurred 
vision and a skin condition (to include discoid lupus).  In 
March 1998 the M&ROC issued a rating decision denying service 
connection for these conditions, including a denial of 
service connection on a presumptive basis for claimed 
undiagnosed illness.  See 38 U.S.C.A. §§ 1110, 1117 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.317 (2000).  On 
October 19, 1998, the M&ROC received a notice from the 
veteran's accredited representative, expressing disagreement 
with the March 1998 rating decision.  This was accepted as 
the veteran's NOD, and on February 12, 1999, the M&ROC mailed 
a statement of the case to the veteran and his 
representative.  The SOC advised both the veteran and his 
representative that "[y]ou must file your appeal with this 
office within 60 days from the date of this letter or within 
the remainder, if any, of the one-year period from the date 
of the letter notifying you of the action that you have 
appealed.  If we do not hear from you within this period, we 
will close your case.  If you need more time to file your 
appeal, you should request more time before the time limit 
for filing your appeal expires" (emphasis in original).  A 
VA Form 9 (Appeal to Board of Veterans' Appeals) was enclosed 
in the M&ROC's notification letter.

Subsequent to the February 1999 SOC, the M&ROC was contacted 
by telephone by the veteran's representative, who initiated a 
claim for service connection for PTSD.  A contemporaneous 
"deferred rating decision" (VA Form 21-6789) documents this 
call, and does not contain an indication that the 
representative made any reference to the veteran's appeal on 
the issues noted in the February 1999 SOC.  In March 1999, 
the M&ROC received another letter from the veteran's 
representative, responding to a February 1999 letter from the 
M&ROC requesting "stressor" information to support the 
veteran's PTSD claim.  Neither the March 1999 letter nor its 
attachments make reference to the veteran's appeal or the 
February 1999 SOC, although the letter itself does discuss a 
separate service connection claim which was then pending.

The next communication in the claims file is a letter from 
United States Senator Tom Daschle, dated May 21, 1999.  The 
letter is not postmarked, and will be deemed by the Board to 
have been received in the M&ROC on the date on which it was 
written.  The letter indicates that the veteran complained of 
suffering from a myriad of health complaints, and expressed 
to Senator Daschle's staff his frustration with 
"difficulties he has encountered with his application for 
service-connected disability."  

The next communication from the veteran is a letter dated 
August 3, 1999, expressing disagreement with the M&ROC's June 
1999 response to Senator Daschle's office, which advised that 
"the time limit on [the veteran's  claim has now expired."  
On August 25, 1999, the RO responded to this letter, formally 
advising the veteran that a substantive appeal had not been 
timely received following the February 1999 SOC, and advising 
him that a new NOD as to this issue would be required if he 
wished to appeal the determination.  An NOD was received from 
the veteran's representative in September 1999, an SOC was 
issued later that month, and the veteran's substantive appeal 
was received in October 1999.  The substantive appeal refers 
to the representative's August 1999 letter and September 1, 
1999 NOD as to asserted errors of fact or law.  

The substantive appeal also requests review by the Board of 
Veterans' Appeals (Board) as to "the issues of service 
connection for PTSD, various undiagnosed illnesses, chronic 
fatigue and a mental disorder," and waives further 
consideration by the agency of original jurisdiction (the 
M&ROC).  However, a review of the file indicates that the 
veteran's claim for service connection for PTSD had not been 
finally determined when the substantive appeal was received 
by the RO in October 1999 (a January 2000 rating decision 
denies this claim).  Since no NOD had been filed as to that 
issue, the Board has no jurisdiction to review the claim.  
See 38 U.S.C.A. § 7105(b)(1)-(c) (West 1991 & Supp. 2000); 
38 C.F.R. § 20.302(a) (2000); Rowell v. Principi, 4 Vet. App. 
9, 14-17 (1993).  Because the Board concludes, below, that 
the veteran failed to file a timely substantive appeal as to 
the other issues, the RO's March 1998 rating decision denying 
service connection is final, and no active claim exists.  See 
generally 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996) 
(finally denied claims may be reopened and reconsidered only 
if new and material evidence has been submitted).  

An "appeal" consists of a timely filed written notice of 
disagreement and, following the issuance of a statement of 
the case, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200 (2000).  Here, the timeliness and 
adequacy of the October 1998 NOD are conceded, and the issue 
is limited to whether a timely substantive appeal was filed 
following the February 1999 SOC.  A substantive appeal 
consists of a properly completed VA Form 9, or other 
"correspondence" containing the necessary information.  
38 C.F.R. § 20.202 (2000).  A substantive appeal must 
generally identify the issues being appealed and set out 
specific arguments relating to errors of fact or law.  Id.  
However, the Board will construe any "arguments" liberally, 
and will not presume that an appellant agrees with any 
statement of fact contained in an SOC even if not 
specifically contested.  Id.  A substantive appeal must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed unless notice has 
been received that the record has been transferred to another 
VA office.  38 U.S.C.A. § 7105(b)(1), (d)(3); 38 C.F.R. 
§ 20.300 (2000).  The substantive appeal may be filed by 
either the claimant personally, or his or her proper 
representative.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.301 
(2000).  Except in the case of simultaneously contested 
claims, a substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction (in 
this case, the M&ROC) mails the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3); 38 C.F.R. § 20.302(b) (2000).  An 
extension of the period for filing a substantive appeal may 
be granted for good cause.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.303 (2000).  However, a request for extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the substantive appeal.  Id.  
Filing additional evidence does not extend the time limit for 
filing a substantive appeal.  38 C.F.R. § 20.304 (2000).  The 
agency of original jurisdiction may close the case for 
failure to respond after receipt of the statement of the 
case.  38 U.S.C.A. § 7105(d)(3).  

In the present case, the veteran submitted additional 
evidence to "re-open" his claim for service connection in 
July 1997.  Neither his representative's letter nor his 
statement on VA Form 21-4138 expresses any disagreement with 
the March 1997 rating decision, and cannot be considered an 
NOD with the March 1997 decision.  Moreover, the veteran's 
October 1998 NOD explicitly attaches to the "rating decision 
of 3-31-98."  The M&ROC's February 1999 SOC provided the 
veteran and his representative with the information required 
by the law and VA regulations (see 38 U.S.C.A. § 7105(d)(1); 
38 C.F.R. § 19.29 (2000)), and plainly informed the veteran 
of the time limits for submitting a substantive appeal.  When 
no communication was received from the veteran or his 
representative within the 60-day period following the 
issuance of the SOC, or within the one-year period following 
the mailing of notification of the rating decision, the M&ROC 
properly closed the veteran's appeal.  No notification to the 
veteran of this action was required.  See 38 C.F.R. § 19.32 
(2000).

The Board acknowledges the veteran's representative's 
argument in its August 3, 1999 letter to the M&ROC, asserting 
that the veteran's appeal should be deemed to stem from a 
January 9, 1995 notice of disagreement (on VA Form 21-4138) 
with a November 1994 rating decision denying service 
connection for "Persian gulf syndrome and PTSD."  As noted 
by the veteran's representative, an SOC was issued in January 
1995 as to those issues.  However, in June 1995, the veteran 
requested that a previously scheduled hearing on his appeal 
be canceled and requested that his claim be considered under 
the presumptive provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, pertaining to chronic disability resulting 
from an undiagnosed illness.  While the veteran urges that 
this be accepted as a request solely for a delay in 
certification of his appeal, it contains no language which 
can reasonably constitute a substantive appeal of the issues 
involved, and did not request an extension of time for filing 
a substantive appeal as to the November 1994 rating decision.  
See 38 C.F.R. §§ 20.202, 20,302, 20.303.  

Thereafter, a June 1995 rating decision by VA's Louisville, 
Kentucky RO, again denied the veteran's claim, following 
consideration under the new law and regulations.  This was 
treated as a new decision by the Louisville RO, which was 
then acting as the agency of original jurisdiction under 
Veterans Benefit Administration (VBA) rules channeling all 
Persian Gulf War claims to the Louisville office for initial 
review.  The veteran was fully apprised of the decision and 
of his appellate rights in the Louisville RO's letter dated 
July 10, 1995.  Later that month, the veteran requested a 
hearing at the M&ROC in Sioux Falls with respect to the 
issues decided in the June 1995 rating decision.  At the 
hearing, conducted in February 1996, the veteran's 
representative raised arguments which may fairly be construed 
as expressing disagreement with the June 1995 rating 
decision.  The hearing transcript may therefore be considered 
as an NOD.  Thereafter, large quantities of medical records 
were added to the claims file and, in April 1996, another 
rating decision was issued by the Sioux Falls M&ROC which 
continued to deny service connection for multiple conditions 
claimed as undiagnosed illnesses.  The veteran was informed 
of this decision in May 1996, and he was informed of his 
right to appeal that rating decision.

Slightly later in May 1996, the veteran received a letter 
from the Louisville RO, advising him that that office had 
received "your claim for disability benefits based on 
Persian Gulf War service," and advising him to submit more 
evidence.  In July 1996, the veteran complied with 
Louisville's request, expressing frustration with the 
benefits system, disagreement with the result in his case, 
and understandable confusion concerning the numerous requests 
for him to submit "evidence that should already be in my 
file."  Although expressing continuing disagreement with the 
outcome of his claim, this may not be considered a 
substantive appeal, since no SOC had been issued.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  The Board 
acknowledges that the Court has previously determined that 
issuance of an SOC is not an absolute requirement for 
acceptance of a substantive appeal by the Board.  See 
Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  However, the 
Board distinguishes the present case from Archbold, in that 
none of the special circumstances identified by the Court in 
that appeal are present here: i.e., the veteran's July 1996 
statement does not "specifically identif[y] the issue 
appealed" or contain "specific arguments as to the errors 
made by the RO;" nor was it accepted and reviewed directly 
by the Board, thus creating a waiver situation, such as in 
Beyrle, infra, or requiring action by the Board to notify the 
veteran if the statement was not sufficient to constitute an 
appeal.  See Archbold, 9 Vet. App. at 132. 

Following the receipt of the veteran's July 1996 statement, 
and the accompanying evidence, the Louisville RO again denied 
service connection for the conditions claimed, in a March 
1997 rating decision.  The Louisville RO's notification 
letter again notifies the veteran of his appellate rights.  
The next correspondence from the veteran or his 
representative was the July 1997 letter, noted above in the 
first paragraph of this decision, requesting that the claim 
be reopened.

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has also held that 
failure to file a timely substantive appeal "does not 
automatically foreclose an appeal, render a claim final, or 
deprive the [Board] of jurisdiction," noting that "the 
statute and regulations do not require an RO to close a claim 
[for failure to respond to an SOC]; nor do they provide that 
the claim will become final."  Rowell, 4 Vet. App. at 17.  
The Court has also held that if the Board completes review of 
a claim placed in appellate status by the filing of an NOD, 
it will constitute a waiver of the filing of a substantive 
appeal as to the issues considered.  See Beyrle v. Brown, 9 
Vet. App. 24, 27-28 (1996).  However, in a case such as the 
present one, where a substantive appeal has not been timely 
filed, no request for extension has been submitted, the RO 
has closed the claim and no other act by VA constitutes a 
waiver of the filing requirement, dismissal of a claimant's 
appeal is warranted and proper.  See Roy v. Brown, 5 Vet. 
App. 554, 556-7 (1993) (distinguishing Rowell and upholding 
dismissal of appeal for failure to file a timely substantive 
appeal).



ORDER

A timely substantive appeal not having been timely filed 
relative to the veteran's claim for service connection for 
chronic fatigue, various undiagnosed illnesses and a mental 
disorder, the appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

